Exhibit 10.33

 

DATED 10 May 2006

 

 

(1)  ACCELRYS LIMITED

 

(2)  QUALCOMM CAMBRIDGE LIMITED

 

(3)  ACCELRYS INC

 

 

UNDERLEASE

 

 

of premises known as

 

335 Cambridge Science Park

Milton Road

Cambridge

 

1

--------------------------------------------------------------------------------


 

LR1. Date of lease:

 

LR2. Title
number(s)                                                                                
None

 

LR2.1 Landlord’s title number(s)            None

 

LR2.2 Other title numbers                    None

 

LR3. Parties to this Underlease

 

Landlord:   ACCELRYS LIMITED whose registered office is at 334 Cambridge Science
Park Milton Road Cambridge CB4 0WN

 

Tenant:    QUALCOMM CAMBRIDGE LIMITED whose registered office is at 20/22
Bedford Row London WC1R 4JS

 

Other parties:   ACCELRYS INC incorporated in the State of California whose
principal place of business is 10188 Telesis Court Suite 100 San Diego
CA92121-4779 (the Landlord’s Guarantor)

 

LR4. Property

 

In the case of a conflict between this clause and the remainder of this
Underlease then, for the purposes of registration, this clause shall prevail.

 

See the definition of “Demised Premises” in the First Schedule of this
Underlease

 

LR5. Prescribed statements, etc:  None

 

LR6. Term for which the Property is leased:  See the definition of “Term” in
clause 1 of this Underlease

 

LR7. Premium: None

 

LR8. Prohibitions or restrictions on disposing of this Underlease:

 

This Underlease contains a provision that prohibits or restricts dispositions

 

LR9. Rights of acquisition etc.

 

LR9.1 Tenant’s contractual rights to renew this Underlease, to acquire the
reversion or another lease of the Property, or to acquire an interest in other
land:     see Clause  10

 

LR9.2 Tenant’s covenant to (or offer to) surrender this Underlease:  None

 

LR9.3 Landlord’s contractual rights to acquire this Underlease:  None

 

2

--------------------------------------------------------------------------------


 

LR10. Restrictive covenants given in this Underlease by the Landlord in respect
of land other than the Property:  None

 

LR11. Easements

 

LR11.1 Easements granted by this Underlease for the benefit of the Property: The
easements specified in the Second Schedule to this Underlease

 

LR11.2 Easements granted or reserved by this Underlease over the Property for
the benefit of other property:  The easements specified in the Third Schedule to
this Underlease

 

LR12. Estate rent charge burdening the Property:  None

 

LR13. Application for standard form of restriction:  None

 

LR14. Declaration of trust where there is more than one person comprising the
Tenant:   Not Applicable

 

3

--------------------------------------------------------------------------------


 

THIS UNDERLEASE is made the 10th day of May 2006

 

Landlord’s Title Number:  None

 

Administrative Area: Cambridge : Cambridgeshire

 

BETWEEN:

 

(1)                                 ACCELRYS LIMITED (company registration
number 2326316) whose registered office is at 334 Cambridge Science Park  Milton
Road  Cambridge CB4 0WN (“the Landlord”)

 

(2)                                 QUALCOMM CAMBRIDGE LIMITED (company
registration number 3908042) whose registered office is at 20-22 Bedford Row 
London  WC1R 4JS  (“the Tenant”)

 

(3)                                 ACCELRYS INC incorporated in the State of
California  whose principal place of business is 10188 Telesis Court Suite 100
San Diego CA92121-4779  (“the Landlord’s Guarantor”)

 

NOW THIS UNDERLEASE WITNESSES as follows:

 

1.                                      DEFINITIONS

 

In this Underlease, unless the context otherwise requires,  the following
expressions shall have the following meanings:

 

“Annual Rent” the rent hereby first reserved subject to review pursuant to the
Fourth Schedule

 

“Basic Rent” means the rent payable pursuant to clause 2.1(a) of the Headlease

 

4

--------------------------------------------------------------------------------


 

“Building” meaning the Demised Premises and the Retained Property together shown
edged green on Plan 3 annexed to this Underlease

 

“Computing Date” means the 10th day of May in every year of the Term

 

 “Conduits” means all drains pipes gullies sewers ducts mains channels subways
wires cables and any other conducting media of whatever nature exclusively
serving the Demised Premises even if outside them

 

“Declaration” means a statutory declaration relating to the Warning Notice in a
form compliant with the requirements of Schedule 2 of the 2003 Order

 

“Demised Premises” means the Demised Premises described in the First Schedule

 

“Encumbrances” means the obligations and encumbrances contained or referred to
in the documents specified in the Fifth Schedule

 

“Group Company” has the meaning ascribed to it by s.42 Landlord and Tenant Act
1954

 

 “Headlease” means the superior lease under which  the Landlord holds the
Demised Premises together with  the Retained Property made on the 22nd day of
February 2002 between The Master Fellows and Scholars of Trinity College
Cambridge (1) the Landlord (2)  Accelrys Inc (3) and Trinity College (CSP)
Limited (4) and includes any lease or leases superior to the Headlease (a copy
of which is attached hereto)

 

“Landlord’s Surveyor” means any person appointed by the Landlord to perform the
function of a surveyor or accountant for any purpose in this Underlease but does
not include the surveyor referred to in the Fourth Schedule

 

“Permitted Part” means the entirety of each floor of the Demised Premises
(excluding any facilities required to be shared jointly between the two floors)

 

“Quarter Days” means 25  March  24  June  29  September and  25 December in
every year and “Quarter Days” means any of them

 

5

--------------------------------------------------------------------------------


 

“Retained Property” means that part of the Building comprised in the Headlease
but not forming part of the Demised Premises

 

“Services” means the services set out in the Sixth Schedule

 

“Service Charge” means all sums payable by the Tenant by way of rent under
clause 7

 

“Service Charge Commencement Date “ means the 10th day of May 2006

 

“Service Charge Period” means

 

(a) the twelve month period commencing on the Computing Date in each year

 

(b) any shorter period commencing on the Service Charge Commencement Date and
ending on the day preceding the following Computing Date

 

(c)  or any shorter period commencing on a Computing Date and ending upon the
termination of the Term howsoever determined

 

“Service Cost” means the aggregate of all costs charges expenses and other
outgoings properly incurred or to be incurred by the Landlord in providing the
Services

 

 “Superior Landlord” means the person or company in whom the reversion expectant
upon the Headlease is vested and shall include all superior landlords however
remote

 

“Tenant’s Percentage” means a fair and proper proportion of the Service Cost
such fair and proper proportion to be determined by the Landlord’s Surveyor
whose decision shall be binding on the parties in dispute

 

“Term” means the term of  years from and including the 10th day of May 2006 and
expiring on the 9th day of May 2016

 

“VAT” means value added tax at the rate in force when the relevant supply is
made, and includes any similar tax from time to time replacing it or of a
similar fiscal nature

 

6

--------------------------------------------------------------------------------


 

“Warning Notice” means a notice relating to the tenancy created by this
Underlease in a form compliant with the requirements of Schedule 1 of the 2003
Order

 

“Working Day” means any day (other than a Saturday or a Sunday) on which
clearing banks in the City of London are open to the public for the transaction
of business

 

“1954 Act” means the Landlord and Tenant Act 1954 (as amended)

 

“1995 Act” means the Landlord and Tenant (Covenants) Act 1995

 

“2003 Order” means the Regulatory Reform (Business Tenancies) (England and
Wales) Order 2003

 

2.                                      INTERPRETATION

 

In this Underlease, unless the context otherwise requires:

 

2.1                               words importing any gender include every
gender

 

2.2                               words importing the singular number include
the plural and vice versa

 

2.3                               words importing persons include firms
companies and corporations and vice versa

 

2.4                               any obligation undertaken by two or more
persons jointly shall be deemed to be undertaken jointly and severally

 

2.5                               headings in this Underlease shall not affect
its interpretation

 

2.6                               any reference to a statute shall include any
amendment to or re-enactment of such statute for the time being in force and all
orders notices regulations bye-laws directions instruments codes of practice
consents and permissions made or issued under it

 

2.7                               any reference to the doing or permitting of
any act or thing by the Landlord or the Tenant includes the doing or permitting
of that act or thing whether

 

7

--------------------------------------------------------------------------------


 

directly or indirectly by any agent servant workman contractor or employee
engaged by either of them

 

2.8                               any covenant by the Tenant not to do any act
or thing shall include an obligation not to suffer or permit such act or thing
to be done

 

2.9                               where under this Underlease the Tenant is
required to obtain the consent of the Landlord for any act or matter the consent
of the Superior Landlord shall also be required to the extent stipulated under
the terms of the Headlease provided that nothing in this Underlease shall  be
construed as imposing on the Superior Landlord any obligation not unreasonably
to withhold consent

 

2.10                         references to any right of entry or covenant to
permit the Landlord to enter the Demised Premises shall extend to the Superior
Landlord and to anyone authorised by it or otherwise entitled

 

2.11                         the expressions “the Landlord” and “the Tenant”
whenever the context  so admits shall include their respective successors in
title

 

3.                                    DEMISE

 

The Landlord leases the Demised Premises to the Tenant TOGETHER WITH the rights
set out in the Second Schedule but EXCEPTING AND RESERVING the rights set out in
the Third Schedule SUBJECT TO the provisions of the Headlease and all rights
enjoyed by the owners or occupiers of any neighbouring property over the Demised
Premises TO HOLD to the Tenant for a term of 10  years from and including the
10th day of May 2006 YIELDING AND PAYING to the Landlord:

 

3.1                               the yearly rent of two hundred and sixty eight
thousand three hundred and seventy nine pounds fifty pence (£268,379.50) plus
VAT thereon (if applicable) subject to review  in accordance with the Fourth
Schedule such rent to be paid in advance by the same instalments and on the same
days as rent is payable under the Headlease (such rent to be paid by bankers
standing order if the Landlord shall so require) the first such payment to be
made on the

 

8

--------------------------------------------------------------------------------


 

10th day of November 2006 and to be a proportionate  amount for the period from
and including the 10th day of November 2006 to the 24th day of December 2006

 

3.2                               by way of further additional rent the Tenant’s
Percentage of  the rents paid by the Landlord under clauses 2.1(b) of the
Headlease (save for the insurance rent referred to in paragraph 1 of Part 2 of
Schedule 3 of the Headlease) and clauses 2(1) (c) and (d) of the Headlease such
rent to be payable on demand

 

3.3                               by way of further additional rent the Tenants’
Percentage of the Service Charge which shall be payable in accordance with 
clause 7

 

3.4                               interest at the rate of 4 per cent per annum
above the base rate for the time being of HSBC plc on all rents and payments
herein covenanted to be paid by the Tenant from the date upon which the same
shall become due until the date of payment such interest to be paid on demand

 

3.5                               any other monies which may become due from the
Tenant to the Landlord under the provisions of this Underlease

 

4.                                    TENANT’S COVENANTS

 

The Tenant hereby covenants with the Landlord and separately with the Landlord’s
Guarantor as follows:

 

4.1                               To pay rents and outgoings

 

4.1.1                      to pay the rents hereinbefore reserved at the times
and in the manner aforesaid clear of any deduction or set off whatsoever

 

4.1.2                      to pay all existing and future rates taxes charges
assessments and outgoings in respect of the Demised Premises (whether assessed
or imposed on the owner or the occupier) except any tax (other than VAT) arising
as a result of the receipt by the Landlord of the rents reserved by this
Underlease and any tax arising on any dealing by the Landlord with its reversion
to this Underlease and until such time as the invoices for gas and electricity
are sent to the Tenant direct by the suppliers to reimburse the Landlord for all
such outgoings

 

9

--------------------------------------------------------------------------------


 

4.2                               To observe Headlease Covenants

 

to observe and perform the covenants and conditions on the part of the tenant
contained in the Headlease but only to the extent that such covenants relate to
the Demised Premises and do not conflict with any covenants, conditions or
obligations in this Underlease (and in the case of a conflict the terms of this
Underlease shall prevail) and to indemnify the Landlord from and against any
actions proceedings claims costs demands damages expenses or losses arising from
any breach non-observance or non-performance of such covenants and conditions
provided that :

 

4.2.1                     such covenants and conditions shall for the purpose of
this sub-clause be read and construed as if:

 

4.2.1.1                                          any reference to the landlord
under the Headlease includes the Landlord

 

4.2.1.2                                          any reference to the Premises
under the Headlease were a reference to the Demised Premises

 

4.2.1.3                                          any reference to the term
granted by the Headlease were a reference to the Term

 

4.2.1.4                                          any reference to the adjoining
or neighbouring property of the landlord under the Headlease includes the
Retained Property (where applicable)

 

4.2.2                     the Tenant’s obligation under this sub-clause shall be
limited so as to exclude:

 

4.2.2.1                                          any obligation to pay rent
under the terms of the Headlease

 

4.2.2.2                                          obligations relating to the
Retained Property

 

4.2.2.3                                          obligations  expressly
undertaken by the Landlord under this Underlease

 

10

--------------------------------------------------------------------------------


 

4.3                               To Permit Entry

 

to permit the Landlord to exercise the rights of entry specified in the Third
Schedule subject to the Landlord carrying out any inspection, repairs, works or
any other rights as quickly as is reasonably possible and making good any damage
caused in the exercise of such rights to the Tenant’s reasonable satisfaction.

 

4.4                               Alienation

 

4.4.1                      unless expressly permitted under clauses 4.4.2 or
4.4.4 the Tenant shall not assign underlet charge part with or share possession
or occupation of all or any part of the Demised Premises nor hold the Demised
Premises on trust for any other person

 

4.4.2                      the Landlord shall not unreasonably withhold or delay
consent to an assignment of the whole of the Demised Premises but the Landlord
and the Tenant agree for the purposes of section 19(1A) Landlord and Tenant Act
1927 that the Landlord may withhold that consent unless the following conditions
are satisfied :

 

4.4.2.1                                       the prospective assignee is not a
Group Company unless of no less financial status than the Tenant and

 

4.4.2.2                                      in relation to either the
prospective assignee or any prospective guarantor or guarantors that party shall
in the reasonable opinion of the Landlord be a substantial and respectable body
or person whose registered office and place of business or address is within the
United Kingdom

 

4.4.2.3                                      in the reasonable opinion of the
Landlord the prospective assignee is of sufficient financial standing to enable
it to comply with the Tenant’s covenants in this Underlease

 

4.4.2.4                                      the Tenant (and any former Tenant
who by virtue of there having been an “excluded assignment” as defined in
section 11 of the Landlord and Tenant (Covenants) Act 1995 has not been released
from the Tenant’s covenants in

 

11

--------------------------------------------------------------------------------


 

this Underlease) enters into an authorised guarantee agreement within the
meaning of the Landlord and Tenant (Covenants) Act 1995 with the Landlord in the
form set out in schedule 7 of the Headlease

 

4.4.2.5                                      if the Landlord reasonably requires
a guarantor or guarantors acceptable to the Landlord acting reasonably has
guaranteed to the Landlord the due performance of the prospective assignee’s
obligations in like terms to those set out in schedule 6 of the Headlease and

 

4.4.2.6                                      any security for the Tenant’s
obligations under this Underlease which the Landlord holds immediately before
the assignment is continued or renewed in each case on such terms as the
Landlord may reasonably require in respect of the Tenant’s liability under the
authorised guarantee agreement referred to in clause 4.4.2.4 (but this clause
shall not apply to any authorised guarantee agreement entered into by a former
tenant or by any guarantor of a former tenant) and

 

4.4.2.7                                      any sum due from the Tenant to the
Landlord under this Underlease (or any deed of variation licence consent or
other document supplemental to or associated with this Underlease) is paid and
any other material breach of the Tenant’s covenants in this Underlease (or any
deed of variation licence consent or other document supplemental to or
associated with this Underlease) is remedied and

 

4.4.2.8                                      the Landlord has received an
undertaking from the Tenant’s solicitors in such form as the Landlord may
reasonably require to pay the Landlord on demand the reasonable legal and
surveyor’s costs and disbursements (including Value Added Tax) properly incurred
by the Landlord in considering the Tenant’s application and

 

12

--------------------------------------------------------------------------------


 

preparing negotiating and entering into any relevant documentation whether or
not the application is withdrawn or the consent is granted provided that if
consent is unreasonably withheld such sums shall not be payable

 

4.4.3                        any consent granted under this clause 4.4 shall
(unless it expressly states otherwise) only be valid if the dealing to which it
relates is completed within two months after the date of the written consent

 

4.4.4                        the Tenant may (after giving written notice to the
Landlord containing all relevant information) share occupation of the Demised
Premises with any Group Company on condition that the sharing shall not create
any relationship of landlord and tenant and that on any occupier ceasing to be a
Group Company the occupation shall immediately cease

 

4.5                               Alterations

 

4.5.1                        not to carry out any alterations additions or
improvements to the Demised Premises of any nature save for non-structural
internal alterations which will require the written consent of the Landlord (not
to be unreasonably withheld or delayed)  provided that no consent shall be
required to install erect or remove demountable non-structural partitioning
however the Tenant shall notify the Landlord of all such works

 

4.5.2                        the Tenant shall be required to reinstate any works
which they have carried out to the Demised Premises during the Term of this
Lease at the expiration or sooner determination of the Term

 

4.6                               Security

 

the Tenant shall be responsible for ensuring the security of the Demised
Premises and the Tenant shall:

 

13

--------------------------------------------------------------------------------


 

4.6.1                         ensure that at all times the Landlord has
particulars of the name, home address home telephone number and mobile telephone
number of at least two keyholders of the Demised Premises; and

 

4.6.2                        provide the Landlord with a set of keys and any
entry codes to the Demised Premises to enable the Landlord or its agents and
others authorised by the Landlord to enter the Demised Premises but only for
security purposes or in case of emergency and only after a keyholder has been
notified of the Landlord’s intentions.

 

4.7                               Refuse

 

to arrange for the removal of refuse from the Demised Premises once a week

 

4.8                               Maintenance Contracts

 

to enter into maintenance contracts with reputable contractors for the regular
servicing of the plant and equipment (including the lift but excluding the air
conditioning and the plant and machinery in the roof void above the Demised
Premises) serving only the Demised Premises

 

4.9                               New Lease on Disclaimer of Headlease

 

4.9.1                       if the Landlord’s Guarantor is required to enter
into a new lease pursuant to its obligations set out in schedule 6 of the
Headlease the Tenant shall if requested by the Landlord’s Guarantor to do so
enter into a new underlease of the Demised Premises with the Landlord’s
Guarantor on the terms set out in clause 4.9.2

 

4.9.2                       the rights and obligations under the new underlease
shall take effect from the date of the disclaimer of the Headlease and the new
underlease shall:

 

4.9.2.1             be for a term that expires at the same date as the end of
the Term of this Underlease had there been no disclaimer of the Headlease;

 

14

--------------------------------------------------------------------------------


 

4.9.2.2             reserve as an initial annual rent an amount equal to the
Annual Rent on the date of the disclaimer (subject to clause 4.9.4) and which is
subject to review on the same terms and date provided by this Underlease; and

 

4.9.2.3             be excluded from sections 24 to 28 of the 1954 Act; and

 

4.9.2.4             otherwise be on the same terms as this Underlease (as varied
if there has been any variation

 

4.9.3                       each party shall pay their own fees in respect of
the new underlease

 

4.9.4                       if at the date of the disclaimer of the Headlease
there is a rent review pending under this Underlease, then the initial annual
rent to be reserved by the new underlease shall be the Rack Rental Value of the
Demised Premises at the review date, as agreed between the Landlord’s Guarantor
(acting as landlord) and the Tenant before the grant of the new underlease

 

4.10                         Repair and Decoration

 

4.10.1                 the Tenant shall keep the Demised Premises in a good and
substantial state of repair and condition Provided That the Tenant shall not be
required to yield up the Demised Premises in any better state of repair than
that evidenced by the Schedule of Condition dated 18 April 2006 and attached to
this Underlease Provided Further that the Schedule shall not relate to any
Conduits or plant and machinery and such repair liability is therefore not
qualified

 

4.10.2                 the Tenant shall decorate the Demised Premises in every
fifth year of the Term and in the last three months of the Term

 

5.                                    LANDLORD’S COVENANTS

 

Subject to the Tenant paying the rents referred to and complying with the terms
of this Underlease the Landlord hereby covenants with the Tenant as follows:

 

15

--------------------------------------------------------------------------------


 

5.1                               the Tenant may peaceably hold and enjoy the
Demised Premises during the Term without any lawful interruption by the Landlord
or any person rightfully claiming through under or in trust for it

 

5.2                               subject to payment of the Service Charge to
provide such of the Services as the Landlord may from time to time reasonably
deem necessary and in accordance with good estate management PROVIDED THAT the
Landlord shall not be in breach of this covenant if:

 

5.2.1                         it fails to provide any service for reasons beyond
its reasonable control; or

 

5.2.2                         the Landlord is not given written notice of the
breach in question and is otherwise unaware of the same

 

5.3                               in performing its obligations under this
clause the Landlord shall be entitled to employ such agents contractors or other
persons as it may think fit and to delegate its duties and powers to them, the
reasonable and proper fees and expenses of such employment to form part of the
Service Cost

 

5.4                               the Landlord may in its reasonable discretion
add to extend vary or withhold from time to time any of the services specified
in the Sixth Schedule respectively in accordance with the principles of good
estate management and if the Landlord shall consider it desirable to do so for
the more efficient management operation or security of the Building

 

5.5                               to pay the rents reserved by the Headlease and
insofar as the Tenant is not liable for such performance under the terms of this
Underlease to perform and observe the covenants and conditions contained in the
Headlease on the part of the tenant and at the request of the Tenant to take
reasonable steps to enforce the covenants of the landlord contained in the
Headlease

 

5.6                               at the request and cost of the Tenant to take
reasonable steps to obtain the  consent of the Superior Landlord where the
Tenant makes any application for any consent required under this Underlease and
where the consent of both the

 

16

--------------------------------------------------------------------------------


 

Landlord and the Superior Landlord is needed by virtue of this Underlease and
the Headlease

 

5.7                                at the request of the Tenant to take
reasonable steps to enforce the covenants of the Landlord and Trinity College
(CSP) Limited contained in the Headlease

 

5.8                                at the request of the Tenant to apply to the
Superior Landlord for a copy of the policy or policies of insurance effected by
the Superior Landlord pursuant to paragraph 2 of Schedule 5 of the Headlease and
to supply a copy to the Tenant upon receipt

 

6                                         INSURANCE

 

6.1                                if the Demised Premises or any part of them
shall at any time during the Term be destroyed or damaged by a risk against
which insurance shall have been effected under the terms of the Headlease so
that the Demised Premises or any part of them shall be unfit for use or
occupation then (unless the insurance of the Demised Premises shall have been
vitiated by the act neglect or omission of the Tenant or anyone at the Demised
Premises expressly or by implication with the Tenant’s authority) the Annual
Rent and the rent reserved by clause 2.1 (c) of the Headlease or a fair
proportion thereof according to the nature and extent of the damage sustained
shall be suspended  and cease to be payable until the Demised Premises or the
relevant portion thereof shall have been reinstated  until the period of
suspension of rent provided for under the terms of the Headlease shall have
expired whichever is the shorter

 

7                                        THE SERVICE CHARGE

 

7.1                                the Tenant shall pay the Service Charge to
the Landlord in the manner and at the times set out in this clause

 

7.2                                the Tenant shall pay the Tenant’s Percentage
of the Service Cost

 

7.3                                the Service Cost and the Tenant’s Percentage
shall be assessed and paid as follows :

 

17

--------------------------------------------------------------------------------


 

7.3.1                       on or about the Service Charge Commencement Date and
subsequently on or about the Computing Date in each year of the Term the
Landlord will send the Tenant an itemised written estimate of :

 

7.3.1.1               the amount the Landlord reasonably expects to incur in the
relevant Service Charge Period in respect of the Service Cost (“the Estimated
Service Charge”)

 

7.3.1.2               the Tenant’s Percentage of the Estimated Service Charge
for the Services

 

7.3.2                       the Tenant shall pay the Tenant’s Percentage of the
Estimated Service Charge in equal instalments in advance on each of the usual
Quarter Days the first payment of which shall be a proportionate payment in
respect of the period from the Service Charge Commencement Date to the following
Quarter Day and shall be payable on the date hereof Provided That for the period
from and including 10th May 2006 to and including 9 May 2007 the Tenant’s
liability shall not exceed £68,049

 

7.3.3                       unless prevented by causes beyond its control, as
soon as reasonably possible following the Computing Date the Landlord will
deliver to the Tenant a statement giving full details of :

 

7.3.3.1               the actual Service Charge for the Service Charge Period,

 

7.3.3.2               the Tenant’s Percentage for such year

 

7.3.3.3               the amount received from the Tenant under clause 7.3.2 and

 

7.3.3.4               the amount of any shortfall due to the Landlord (“the
Shortfall”) or any excess overpaid by the Tenant (“The Excess”)

 

7.3.4                       within 28 days of delivery of the statement referred
to in clause 7.3.3 the Tenant will either:

 

18

--------------------------------------------------------------------------------


 

7.3.4.1               pay to the Landlord any Shortfall, or

 

7.3.4.2               the Landlord shall credit the amount of the Excess against
the next payment of Service Charge due from the Tenant or at the end of the Term
refund the same

 

7.3.5                       the Tenant’s obligations in this clause 7 shall
continue to apply notwithstanding the expiration or sooner determination of the
Term but only in respect of the period down to such expiration or sooner
determination of the Term

 

7.4.1                       in the event of the Building being altered, added
to, extended or redeveloped the Service Charge and the Tenant’s Percentage shall
be adjusted in such manner as shall be just and equitable and in default of
agreement as to what is just and equitable the matter shall be referred to the
Landlord’s Surveyor for determination whose decision acting reasonably shall be
binding on the parties in dispute

 

7.4.2                       the omission by the Landlord of any sum properly
expended or a liability properly incurred in any year shall not preclude it from
including that sum or that liability in the Service Cost in the subsequent year

 

7.4.3                       the Landlord may upon prior written notice to the
Tenant alter the Computing Date or any date or dates other than the Service
Charge Commencement Date in accordance with the Landlord’s accounting practice
from time to time

 

7.4.4                       if during any year it appears to the Landlord that
the Estimated Service Charge is likely to be exceeded then the Landlord may
serve on the Tenant a statement of those expenses and liabilities and the
Tenant’s Percentage thereof shall be paid by the Tenant within four weeks of
such demand

 

7.5                              the Tenant may not object to the Service Charge
or any item comprised in the Service Cost on the ground or grounds that:

 

19

--------------------------------------------------------------------------------


 

7.5.1                      an item of the Service Cost included at a proper cost
might have been provided or performed at a lower cost so long as the cost was
reasonable in the circumstances, or

 

7.5.2                      an item of the Service Cost fails to comply with an
estimate which was given, or

 

7.5.3                      the Tenant disagrees with any estimate of future
expenditure for which the Landlord requires to make provision so long as the
Landlord has acted reasonably, or

 

7.5.4                      the Tenant disagrees with the Landlord’s exercise of
any discretion reserved to it so long as a reasonable Landlord could have
reached the conclusion that the Landlord has, or

 

7.5.5                      an item of the Service Cost includes an element of
betterment or improvement of the Building its services or its amenities

 

7.6                               the Landlord may not include within the
Service Cost any costs and expenses relating to the repair of the cracks in the
external structural wall of the Building adjacent to the fire exit

 

8                                       HM LAND REGISTRY

 

8.1                               promptly following the grant of this
Underlease, the Tenant shall apply to register this Underlease at HM Land
Registry and shall ensure that any requisitions raised by HM Land Registry in
connection with that application are dealt with promptly and properly and within
one month after completion of the registration, shall send official copies of
its title to the Landlord

 

8.2                               on the termination of this Underlease
(howsoever determined) the Tenant shall promptly ;

 

8.2.1                        apply at its own cost to HM Land Registry to close
its registered leasehold title in respect of this Underlease and

 

8.2.2                        (if applicable) remove notice of this Underlease
from the Landlord’s registered title;

 

20

--------------------------------------------------------------------------------


 

AND in the event that the Tenant fails to do so within one month of the
termination of this Underlease (howsoever determined) the Tenant hereby
irrevocably appoints the Landlord as its attorney pursuant to Section 4 of the
Power of Attorney Act 1971 and authorises the Landlord to sign any application
or other document on behalf of the Tenant as may be required for the purposes of
making such applications to HM Land Registry the Landlord’s reasonable legal and
other costs for such application being recoverable from the Tenant as a debt

 

9                                          OPTION TO BREAK

 

If the Tenant wishes to determine the Term on the 9th day of May 2011 (“the
Break Date”) and gives to the Landlord not less than 6 months’ prior written
notice of such desire and shall on the Break Date have :-

 

9.1                                 paid all of the Annual Rent and the Service
Charge

 

9.2                                 given vacant possession of the Demised
Premises to the Landlord

 

then upon the expiry of that notice the Term and this Underlease shall
immediately cease and determine and have no further effect but without prejudice
to the rights either party may have against the other in respect of any previous
breach of covenant and time shall be of the essence in this clause

 

10                                OPTION TO TAKE ADDITIONAL SPACE

 

10.1                         If the Landlord shall identify any further space
within the Retained Property which is surplus to requirements and which it would
be willing to offer for letting (“the additional space”) the Landlord shall
first offer the additional space to the Tenant quoting (by reference to a plan)
the area of the premises, the rent and any other relevant details and otherwise
on the same terms and conditions as this Lease and provided that the Tenant

 

10.1.1                  has paid the rents hereby reserved and any VAT payable
on them and

 

10.1.2                  has substantially observed and performed the tenant’s
covenants contained in this Underlease

 

21

--------------------------------------------------------------------------------


 

then the Landlord must grant to the Tenant (here meaning Qualcomm Cambridge
Limited (Company Number 3908042) only) a new lease of the additional space

 

10.2                        the Tenant shall have 10 Working Days from receipt
of notification pursuant to clause 10.1 to confirm that it wishes to take a
lease and agree the terms for a new lease of the additional space (including the
form of lease) and shall subject to compliance with the terms of Clause 10.3
below have a further 15 Workings Days to complete the new lease

 

10.3                        the option created by this clause 10 shall not be
binding until :

 

10.3.1                the Landlord has served a Warning Notice on the Tenant
which the Landlord covenants to serve on the Tenant  within 5 Working Days of
agreement of the form of lease pursuant to clause 10.2 and

 

10.3.2                a person duly authorised by the Tenant have made a
Declaration in relation to the Warning Notice and have delivered a copy of the
same to the Landlord

 

10.3.3                the Landlord has obtained consent from the Superior
Landlord (and any other consents as may be required) to the grant of the new
lease by way of a Licence to Underlet

 

10.4                        the new lease shall be ;

 

10.4.1                on the same terms and conditions as this Underlease except
for the Annual Rent the Tenant’s Percentage the premises to be demised and the
Term and this option for additional space and

 

10.4.2                shall be contracted out of the security of tenure
provisions of the 1954 Act and shall  only be granted after the necessary
formalities for such exclusion has been satisfied

 

10.5                        the rent reserved under the new lease granted
pursuant to clause 10.1 above is to be the market rent of the additional space
at the date of service of the notice

 

22

--------------------------------------------------------------------------------


 

by the Landlord pursuant to Clause 10.1 such rent to be agreed between the
parties prior to the grant of the new lease

 

10.6                           if the Tenant does not comply with the strict
terms of this clause the obligation on the Landlord to grant a Lease of the
additional space shall lapse.

 

11                                  1954 ACT

 

11.1                         the Tenant hereby confirms that before it became
contractually bound to enter into the tenancy created by this Underlease the
Landlord served a Warning Notice dated 21 April 2006 on the Tenant in relation
to the tenancy created by this Underlease and a person duly authorised by the
Tenant made a Declaration dated 9 May 2006 in relation to that Warning Notice

 

11.2                         the Tenant also confirms in its capacity as the
future provider of an authorised guarantee agreement (“an AGA provider”) that
before it became contractually bound to enter into an authorised guarantee
agreement envisaging a new tenancy on the terms referred to in clause 4.4.2.4
the Landlord served a Warning Notice dated 21 April 2006 being the same notice
referred to in clause 11.1 on the Tenant in relation to that tenancy, and a
person duly authorised by the Tenant in its capacity as an AGA provider made a
Declaration dated 9 May 2006 in relation to that Warning Notice

 

11.3                         the Landlord agrees to exclude the provisions of
sections 24 to 28 (inclusive) of the 1954 Act in relation to the tenancy created
by this Underlease and any other tenancy which may arise under the terms of any
authorised guarantee agreement or any guarantee made or given pursuant to this
Underlease

 

12                                  PROVISOS AND AGREEMENTS

 

It is hereby agreed and declared as follows:

 

12.1                         the provision as to re-entry and forfeiture
contained in the Headlease shall apply to the Term and shall be deemed to be
incorporated in this Underlease with the following modifications:

 

23

--------------------------------------------------------------------------------


 

12.1.1               references to the landlord and tenant under the Headlease
shall be read and construed as references to the Landlord and the Tenant
respectively

 

12.1.2               references to the covenants and conditions of the Headlease
shall be read and construed as references to the covenants and conditions of the
Underlease

 

12.1.3               references to the term granted by the Headlease shall be
read and construed as references to the Term

 

12.1.4               references to the property demised by the Headlease shall
be read and construed as references to the Demised Premises

 

12.2                         if any question or dispute shall arise out of or in
relation to the terms of this Underlease then:

 

12.2.1               if such question or dispute arises out of or relates to the
Headlease and the matter is determined pursuant to the provisions of the
Headlease the determination shall be binding upon the Landlord and the Tenant
for the purposes of this Underlease

 

12.2.2               in any other case the matter shall be determined in like
manner as is provided for in the Headlease for questions or disputes arising
thereunder references in the Headlease to the landlord and tenant thereunder
being read and construed as references to the Landlord and Tenant respectively

 

12.3                         the Landlord is not liable under any covenant
implied into this Underlease by statute for any breach of the terms of the
Headlease concerning the condition of the Demised Premises and section 4(1)(b)
of the Law of Property (Miscellaneous Provisions) Act 1994 shall not apply to
any covenants and conditions contained in the Headlease relating to the repair
or decoration of the Demised Premises  nor to any matter or thing disclosed to
the Tenant prior to the date hereof

 

24

--------------------------------------------------------------------------------


 

12.4                         this Underlease will be governed by and construed
in accordance with English law and the parties irrevocably submit to the
non-exclusive jurisdiction of the English courts.

 

12.5                         on the assignment of the reversion immediately
expectant upon the determination of this Underlease the Landlord shall cease to
be liable for any future default in compliance with any provision contained in
this Underlease.

 

13                                  RIGHTS OF THIRD PARTIES

 

Save as expressly provided, none of the provisions of this Underlease are
intended to or will operate to confer any benefit pursuant to the Contracts
(Rights of Third Parties) Act 1999 on a person who is not named as a party to
this Underlease

 

IN WITNESS whereof the Landlord and the Tenant have executed this Underlease 
and delivered the same as their deed on the day and year first above written

 

25

--------------------------------------------------------------------------------


 

THE FIRST SCHEDULE

 

The Demised Premises

 

The ground and first floor of the Building shown edged red on Plan 1 and Plan 2
and which is known as 335 Cambridge Science Park, Cambridge bounded by and
including:

 

(a)                                  the floorboards;

 

(b)                                 the suspended ceiling and the void above;

 

(c)                                  the interior plaster finishes of exterior
walls and columns;

 

(d)                                 the plaster finishes of the interior
structural walls and structural columns;

 

(e)                                  the doors and windows (if any) within the
interior structural walls and columns that adjoin the Retained Property and
their frames and fittings;

 

(f)                                    one half of the thickness of the
interior, non-structural walls and columns that adjoin the Retained Property;

 

(g)                                 the doors and windows within the interior,
non-structural walls and columns that adjoin the Retained Property and their
frames and fittings;

 

(h)                               all Conduits within the Demised Premises and
which exclusively serve the same

 

(i)                                   all fixtures and fittings (excluding the
air conditioning save damage caused by the Tenant) within the Demised Premises

 

but excluding:

 

(j)                                     the windows in the exterior walls and
their frames and fittings;

 

(k)                                  the whole of the interior structural walls
and columns within the Demised Premises other than their plaster finishes and
other than the doors and windows and their frames and fittings within such
walls; and

 

26

--------------------------------------------------------------------------------


 

(l)                                     all Conduits within the Demised Premises
but which do not exclusively serve the Demised Premises

 

27

--------------------------------------------------------------------------------


 

THE SECOND SCHEDULE

 

The Ancillary Rights

 

1.                                    The right of shelter protection and
support from the appropriate parts of the Retained Property

 

2.                                    The free passage and running of water soil
gas electricity and other services through and along the Conduits serving the
Demised Premises which are now or within the Term within the Retained Property
subject to temporary interruption for the purpose of repair and maintenance

 

3.                                    The rights of pedestrian and vehicular
access (as appropriate) over the footpaths and car parks comprised within the
Building subject to any reasonable regulations issued from time to time by the
Landlord in respect of security and estate management of the Retained Property
and the Demised Premises and subject to temporary interruption for the purposes
of repair and maintenance

 

4.                                    Subject to any reasonable regulations
issued from time to time by the Landlord in respect of security and estate
management of the Retained Property and the Demised Premises

 

4.1                                the right to park 62 private cars in the car
parking areas of the Building in such position shaded orange on Plan 4 or in
such other spaces which are designated in writing from time to time by the
Landlord and

 

4.2                                to use 2 visitors’ parking spaces at the
front of the building for the purposes only of bona fide visitors parking and 1
disabled space also in front of the building

 

5.                                    The right to erect a sign on the exterior
of the Demised Premises adjacent to the main entrance to the Demised Premises
and the right to add the Tenant’s name to the sign at the entrance to the
Building in both cases such signs shall be of a size and nature first approved
by the Landlord and Superior Landlord

 

28

--------------------------------------------------------------------------------


 

6.                                    The rights referred to in Part 2 of
Schedule 1 of the Headlease

 

7.                                    The right to use the bike shed shown edged
blue on Plan 4

 

8.                                    The right to use refuse areas, and the
right to access the gas meters (to verify meter readings only) located behind
the bike shed

 

9.                                    The right (for the Tenant and where
appropriate his workmen and those authorised by him) to enter onto the Retained
Property upon reasonable notice where access is required for the purposes of

 

(a)                                  carrying out works to the Demised Premises
where access on to the Retained Property is required

 

(b)                                 maintaining, repairing and servicing
Conduits and other services to and in the Demised Premises

 

29

--------------------------------------------------------------------------------


 

THE THIRD SCHEDULE

 

Exceptions and Reservations

 

1.                                    The right upon reasonable notice (except
in case of emergency) to enter the Demised Premises either personally or by
agents professional advisors contractors workmen or others for any purpose that
is in the opinion of the Landlord or Superior Landlord necessary to enable it to
comply with the covenants and conditions on the part of the lessee contained in
the Headlease

 

2.                                    The right of shelter protection and
support from the Demised Premises in respect of the Retained Property

 

3.                                    The free passage and running of water soil
gas electricity and other services through and along the Conduits serving the
Retained Property which are now or within the Term within the Demised Premises

 

4.                                    The right of access following reasonable
prior notice (except in case of emergency) to any meters, stop cocks, switch
gear or other equipment including fire panels located in the Demised Premises
and serving the Retained Property and the Tenant shall be liable to pay the full
cost of any damage caused by the Tenant to such items

 

30

--------------------------------------------------------------------------------


 

THE FOURTH SCHEDULE

 

Rent Review

 

1.                                       DEFINITIONS

 

In this Schedule:

 

“Review Date” means the 25th day of March 2007 and the 25th day of March 2012
and “Relevant Review Date” shall be interpreted accordingly;

 

“Rack Rental Value” means the annual rent (exclusive of VAT) at which the
Demised Premises might reasonably be expected to be let in the open market at
the Relevant Review Date

 

ASSUMING

 

1.2.1                                                                      the
letting is on the same terms as those contained in this Underlease but subject
to the following qualifications:

 

(a)                                  the term shall commence on the Relevant
Review Date and be of a length equal to the residue of the Term remaining at the
Relevant Review Date or 10 years (whichever is the longer)

 

(b)                                 the amount of the Annual Rent shall be
disregarded, but it shall be assumed that the Annual Rent is subject to review
on the terms of and at the same intervals as the Annual Rent under this
Underlease

 

1.2.2                                                                      the
Demised Premises are available with vacant possession to let as a whole by a
willing landlord to a willing tenant, without premium

 

1.2.3                                                                      the
Demised Premises are available for immediate occupation and use as permitted by
the Headlease

 

1.2.4                                                                      all
the obligations on the part of the Landlord and the Tenant contained in this
Underlease have been fully performed and observed

 

1.2.5                                                                      no
work has been carried out to the Demised Premises which has reduced the rental
value of the Demised Premises

 

1.2.6                                                                      if
the whole or any part of the Demised Premises has been destroyed or damaged by
an Insured Risk (as defined in the Headlease) it has been fully reinstated

 

31

--------------------------------------------------------------------------------


 

BUT DISREGARDING

 

1.2.7                                                                      any
goodwill attached to the Demised Premises by reason of any business carried on
there by the Tenant and any undertenant

 

1.2.8                                                                      any
effect on rent of the fact that any Tenant and any undertenant is or has been in
occupation of the Demised Premises

 

1.2.9                                                                      any
effect on rent of any improvements at the Demised Premises during the Term and
made with the Landlord’s written consent by the Tenant or any undertenant,
except improvements carried out pursuant to an obligation to the Landlord or at
the expense of the Landlord

 

PROVIDED THAT the Rack Rental Value shall be that which would be payable after
the expiry of any rent free period for fitting out or concessionary rent period
for fitting out (or the receipt of any contribution to fitting out works or
other inducement in lieu thereof) which might be given on a letting of the
Demised Premises, so that no discount reduction or allowance is made to reflect
(or compensate the tenant for the absence of) any such rent free concessionary
rent period or contribution or other inducement allowed for the purposes of
fitting out

 

1.3                                 “Revised Rent” means the new Annual Rent
following each Review Date payable pursuant to paragraph 2 below

 

1.4                                 “Arbitrator” means a surveyor with
experience in dealing with office premises agreed between the Landlord and the
Tenant, or in the absence of agreement nominated on the application of either
party by the President for the time being of the Royal Institute of Chartered
Surveyors

 

2.                                       UPWARDS ONLY RENT REVIEW

 

The Annual Rent shall be reviewed on each Review Date to the higher of:

 

2.1                                 the Annual Rent payable immediately before
the Relevant Review Date (disregarding any suspension or abatement of the Annual
Rent); and

 

2.2                                 the Rack Rental Value on the Relevant Review
Date agreed or determined in accordance with this Underlease

 

3.                                       DETERMINATION OF A NEW RENT

 

3.1                                The Rack Rental Value at any Review Date
shall be:

 

3.1.1                                                                       
agreed in writing between the Landlord and the Tenant, or

 

3.1.2                                                                       
determined by arbitration on the application of either Landlord or Tenant at any
time after the Relevant Review Date

 

32

--------------------------------------------------------------------------------


 

3.2                                In the absence of a determination by the
Arbitrator appointed to determine any question under this Underlease as to his
fees they shall be borne equally by the Landlord and the Tenant

 

3.3                                The fees and expenses of the Arbitrator and
any VAT thereon shall be paid by the Landlord and the Tenant in such shares as
the Arbitrator shall decide (or in equal shares if the Arbitrator does not
decide this point); if one party pays all the Arbitrator’s fees and expenses,
the paying party may recover the other’s share from the other party, and in the
case of the Landlord as arrears of rent

 

3.4                                If the Arbitrator dies, refuses to act or
becomes incapable of acting, or if he fails to notify the parties of his
determination within two months after receiving the last submission delivered to
him, either the Landlord or the Tenant may apply to the President to discharge
him and appoint another in his place

 

4.                                       INTERIM ARRANGEMENTS

 

If a Revised Rent is not agreed or determined by the Relevant Review Date:

 

4.1                                the Annual Rent payable immediately before
the Relevant Review Date shall continue to be payable until the Revised Rent is
ascertained

 

4.2                                when the Revised Rent is ascertained

 

4.2.1                                                                        the
Tenant shall pay within 14 days of ascertainment:

 

4.2.1.1                                                            any
difference between the Annual Rent payable immediately before the Relevant
Review Date and the Principal Rent which would have been payable had the Revised
Rent been ascertained on the Relevant Review Date (“the Balancing Payment”) and

 

4.2.1.2                                                            interest on
the Balancing Payment at Base Rate from the date or dates when the Balancing
Payment or the relevant part or parts would have been payable had the Revised
Rent been ascertained on the Relevant Review Date

 

4.2.2                        the Landlord and Tenant shall sign and exchange a
memorandum recording the agreed amount of the Revised Rent

 

5.                                       RENT RESTRICTIONS

 

If at any Relevant Review Date the operation of the rent review provisions in
this Lease, or the normal collection and retention by the Landlord of any
increase in the rent is prohibited or modified, the Landlord may elect at any
time that the day after the date on which any such prohibition or modification
is relaxed shall be substituted for the Relevant Review Date

 

33

--------------------------------------------------------------------------------


 

6.                                      TIME

 

Time shall not be of the essence for the purposes of this Schedule

 

34

--------------------------------------------------------------------------------


 

FIFTH SCHEDULE

 

The Encumbrances

 

All matters contained or referred to in the Headlease insofar as the same relate
to the Demised Premises and are still capable of taking effect

 

35

--------------------------------------------------------------------------------


 

SIXTH SCHEDULE

 

Service Charge

 

The Services shall include the costs, charges and expenses of:

 

1.                                       keeping in good and substantial repair
and condition and of periodically inspecting, servicing, maintaining, amending,
cleansing, lighting, heating, resurfacing and renewing and rebuilding (where
beyond economic repair):

 

1.1                                 the foundations, the roofs, the floors, the
main walls, main structural members and the supporting columns  of the Building
and any other structure forming  part of the Building (including without
prejudice to the generality of the foregoing the exterior of the windows frames
and external sills of the Building)

 

1.2                                 the Conduits serving the Building but only
so far as the same are not maintainable by a statutory or service undertaker

 

1.3                               all plant, equipment, boilers, machinery and
installations and all other apparatus (including without prejudice to the
generality of the foregoing the  air circulating plant, and central  heating
apparatus) installed or used in connection with the Building

 

2.                                       painting with good quality paint or
otherwise preserving, protecting cleansing and renewing with suitable materials
as appropriate to the structure surface or item in good sound and workmanlike
manner all the outside wood, metal work, paintwork, brickwork, stonework and
other external surfaces of the Building (including without prejudice to the
generality of the foregoing the exterior of the window frames and external sills
of the Building), and

 

3.                                       repairing, resurfacing, cleansing,
lighting, landscaping, maintaining and renewing replacing rebuilding (where
beyond economic repair) the access roads, and the forecourts, the parking
spaces, loading bays, ways, roads, pavements, Conduits, landscaped areas, refuse
areas, bin stores, bike sheds, meter rooms, walls, structures and other
conveniences, fences, hedges, gates, entrances and signs now or at any time
during the Term constructed in over under or on the Building or any part or
parts thereof

 

36

--------------------------------------------------------------------------------


 

4.                                       retaining and providing the services of
any staff who are reasonably necessary for the maintenance and management of the
Building together with all other reasonable and incidental expenditure in
relation to such staff (including without prejudice to the generality of the
foregoing the payment of statutory and such other insurance, health pension,
welfare and the provision of uniforms, working clothes, tools, appliances,
cleaning and other materials, bins receptacles and other equipment for the
proper performance of their duties)

 

5.                                       the cost of  the upkeep, operation
servicing renewal and replacement of any fire alarm systems serving both the
Building and the Demised Premises as the Landlord considers appropriate or
desirable

 

6.                                       compliance by the Landlord with notices
regulations or orders of any competent local or other authority in relation to
the Building or their appurtenances and of taking all reasonable steps for
complying with making representations against or otherwise contesting the
incidence of the provisions of any legislation or order or statutory
requirements relating or alleged to relate to the Building or any part thereof

 

7.                                       the premiums paid to the Superior
Landlord pursuant to paragraph 1 of Part 2 of Schedule 3 of the Headlease

 

8.                                       the reasonable fees and commission
incurred in the management of the Building payable to any solicitor surveyor or
other professional person whom the Landlord may from time to time reasonably
employ in connection with the management of the Building including the cost of
preparing and auditing the statements of the costs charges and expenses referred
to in this Schedule together with a reasonable management charge PROVIDED THAT
such management charge shall not exceed 10% of the Service Cost

 

9.                                       the provision of a shuttle bus or other
transport service or facility one lunchtime each week to and from the Demised
Premises to Cambridge

 

10.                                 compliance by the Landlord with any lawful
requirement of any adjoining or neighbouring owner or occupier

 

37

--------------------------------------------------------------------------------


 

IN  WITNESS whereof the parties hereto have executed this Underlease and it is
their intention that it is delivered and it is hereby delivered the day and year
first before written

 

38

--------------------------------------------------------------------------------


 

EXECUTED as a Deed by the said

)

ACCELRYS LIMITED acting by

)

 

 

 

 

 

 Director

 

 

 

 

 

 Director/Secretary

 

 

 

 

 

EXECUTED as a Deed by the said

)

QUALCOMM CAMBRIDGE LIMITED acting by

)

 

 

 

 

 

 Director

 

 

 

 

 

 Director/Secretary

 

 

 

 

 

EXECUTED as a Deed by the said

)

ACCELRYS INC acting by

)

 

 

 

 

 

 Authorised signatory

 

39

--------------------------------------------------------------------------------